PER CURIAM.
We affirm appellant's conviction but vacate his sentence and remand for a new sentencing hearing. We believe the trial court erred in assessing points against appellant with reference to his prior failure to appear for a hearing in traffic court, and also for assessing points for previous un-counseled convictions without determining whether counsel had been properly waived in those cases. See Pilla v. State, 477 So.2d 1088 (Fla. 4th DCA 1985).
ANSTEAD, LETTS and GLICKSTEIN, JJ., concur.